Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony W. Perry appeals the district court’s order dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Perry v. United States, No. 8:14-cv-02862-TDC (D. Md. June 3, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented, in the materials before this court and argument would not aid the decisional process.
AFFIRMED